Citation Nr: 0114939	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-05 829	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to an effective date earlier than March 24, 
1999 for assignment of a 70 percent rating for PTSD and for 
grant of a total disability rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. E. BATES, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the RO 
which granted an increased rating to 70 percent for PTSD, 
effective from March 24, 1999 and which granted a TDIU rating 
effective from March 24, 1999.  The veteran appeals for an 
earlier effective date for the grant of an increased rating 
for PTSD and for the award of a TDIU rating.  The veteran has 
not requested a hearing.

The issue of entitlement to an increased rating for PTSD, 
currently rated 70 percent will be discussed in the remand 
section of this document.


FINDINGS OF FACT

1.  The RO granted service connection for PTSD in June 1995 
and assigned a 50 percent rating effective September 1994.

2.  That 50 percent rating for PTSD was continued in rating 
actions dated in January 1997 and May 1998.

3.  The veteran did not file a timely appeal following either 
of those decisions.

4.  On October 29, 1998, the RO received the veteran's claim 
for an increased rating for the service-connected psychiatric 
disorder.

5.  A March 24, 1999 VA treatment report contains evidence of 
increased severity of PTSD and of unemployability due to 
PTSD.

6.  The veteran filed a claim for a TDIU rating in June 1999.

7.  By rating decision of July 1999, a 70 percent rating for 
PTSD and TDIU were granted effective from March 24, 1999.

8.  The veteran has not presented any evidence showing an 
increase in his disability resulting from PTSD within the 
year prior to March 24, 1999.


CONCLUSION OF LAW

The criteria for an award of a rating in excess of 70 percent 
for PTSD and/or for entitlement to TDIU prior to March 24, 
1999 are not met.  38 U.S.C.A. §§ 5110(a), (b)(2), 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.400 
(a), (o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that in June 1995 the RO granted service 
connection for PTSD and awarded a 50 percent.  Rating 
decisions in January 1997 and May 1998 denied claims for an 
increased rating for PTSD.  Notice of those rating decisions 
and of the veteran's appeal rights were promptly mailed to 
the veteran but he did not appeal either decision.  

The unappealed May 1998 rating decision was based on VA 
outpatient treatment records from April to September 1997 and 
an April 1998 VA PTSD compensation and pension examination 
report.  The outpatient treatment reports show the veteran 
received treatment for PTSD.  The April 1998 examination 
report reflects that the veteran had not worked since 1984, 
got along well with his spouse, had two children and two 
friends and that he was close to his family.  He reported 
that he was "stable."  The examiner found him to be an 
alert, cooperative man who answered questions and volunteered 
information.  He had no loose associations or flight of 
ideas, no bizarre motor movements or tic, delusion, 
hallucination, ideas of reference, or suspiciousness.  His 
mood was calm and his affect was appropriate.  He was 
oriented times three.  His remote and recent memory appeared 
to be good.  His insight and judgment appeared to be 
marginal.  His intellectual capacity was adequate.  The 
diagnoses were PTSD and alcohol abuse, continuous.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 54 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 51 to 60 is indicative of moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning, i.e., few friends, conflicts with peers 
and coworkers.  See 38 C.F.R. § 4.125 (2000)]. 

In October 1998, the veteran requested that the RO supply him 
with a copy of a VA psychological compensation and pension 
examination report.  On the request form, the veteran 
indicated that the purpose for which the information would be 
used was for a claim.  

On March 24, 1999, the veteran was seen at a VA medical 
facility for PTSD treatment.  According to the treatment 
report, a VA PTSD examiner remarked that the veteran had not 
had alcohol in 11 months, that he went to church but could 
not tolerate crowds, that he had made a deal with God and 
that he had nightmares about Vietnam three times per week.  
The veteran reportedly enjoyed his grandchildren and last 
worked running a painting business in 1988 but could not be 
around people.  The veteran took hydroxyzine and clonazepam.  
The veteran reported, "I shake without the medication."  He 
reported auditory hallucination, mentioning that he sometimes 
heard his name called.  The examiner noted hypervigilance, 
sleep with medication, and no crying spells.  The veteran's 
affect was mild and labile but appropriate with some laughing 
and smiling, his dress was casual and his mood was anxious.  
He had some ideas of reference and paranoia when in crowds.  
He denied any visual hallucination.  He felt irritable if a 
stranger made eye contact.  His speech and mannerisms were 
somewhat odd, but he had no looseness of associations, no 
flight of ideas, and no pressuring.  The examiner then 
remarked "He is very similar to my recollection of him in 
1997."  He had no homicidal or suicidal ideation, intent, or 
plan although he had attempted suicide in the past.  The 
assessment was PTSD and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 44 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 41 to 50 is indicative 
of serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (2000)].  

In April 1999, the veteran submitted the March 24, 1999 VA 
PTSD treatment/progress report to the RO and requested an 
increased rating.  In June 1999, the veteran submitted a 
claim for TDIU to the RO.

In a rating action dated in July 1999, the RO assigned a 70 
percent rating for PTSD effective from March 24, 1999 and 
granted entitlement to TDIU effective that same date.

In a notice of disagreement (NOD) received in November 1999, 
the veteran's representative claimed that earlier effective 
dates were warranted and claimed that the veteran had earlier 
filed an informal claim pursuant to 38 C.F.R. §§  3.155, 
3.157.  The representative further noted that a treatment 
report dated prior to the effective date could serve as an 
informal claim for an increase and asked that VA check the 
record to determine whether such a document might exist.  The 
representative did not specifically identify any document 
alleged as an earlier filed informal claim.  

II.  Legal Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claims for an effective date earlier than March 
24, 1999 for an increased rating to 70 percent for PTSD and 
for a TDIU rating.  No further VA assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 
2000), including new 38 U.S.C.A. § 5103A.  In this regard, 
the Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The Board also finds that the veteran has been 
properly notified in a February 2000 statement of the case of 
the criteria pertaining to claims for an earlier effective 
date. 

The January 1997 and May 1998 RO rating decisions were not 
appealed and became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.105 (2000).  Those 
decisions can be reviewed only on a showing of clear and 
unmistakable error.  Neither the veteran nor his 
representative has alleged that there was clear and 
unmistakable error in either of those decisions. 

The effective date of award of benefits based upon the 
veteran's claim for an increase rating for PTSD is controlled 
by the provisions of 38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(a), (o) (2000).  Those 
sections provide that an award of increased compensation is 
payable from the date of receipt of claim or the date 
entitlement arose, whichever is later, except that payment 
may be made from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from that 
date.  The Board also notes that the date of a report of 
examination or hospitalization by the VA will be accepted as 
the date of receipt of a claim.  38 C.F.R. §§ 3.155, 3.157 
(2000).

With respect to the veteran's claim for an effective date 
earlier than March 24, 1999, for an increased 70 percent 
rating for PTSD, the Board notes that an October 29, 1998 
request for a copy of a psychiatric examination is considered 
an informal claim for an increased rating for PTSD.  At the 
time of the request, the veteran was service-connected for a 
psychiatric disorder, PTSD.  In addition, he indicated on the 
request form that the information was to be used for a claim.  
With consideration of the benefit of the doubt doctrine, the 
Board construes this request as a claim for an increased 
rating for PTSD.  The next question which must be addressed 
is whether there is any medical evidence within one year of 
the claim showing that the veteran's PTSD had increased in 
severity.  In making this determination, the Board must 
review treatment records covering the period of October 29, 
1997 to October 29, 1998.  The Board notes that there is only 
one piece of evidence which fits between this time period.  
Such evidence is an April 1998 VA examination report.  The 
April 1998 VA examination report was previously considered 
and rejected by the RO in May 1998 as a basis for an 
increased rating for PTSD, and the veteran did not appeal the 
adverse determination.  As stated previously, the April 1998 
RO decision is final.  Since the RO determined that the April 
1998 VA examination did not show entitlement to an increased 
rating for PTSD, the veteran is now collaterally estopped 
from relitigating the same issue based upon the same 
evidence, albeit for a different purpose.  Hazan v. Gober, 10 
Vet. App. 511 (1997).  Likewise, the Board is now precluded 
from using the April 1998 VA examination, in and of itself, 
as evidence of entitlement to a higher rating as of that 
date.  Id.  Although the Board cannot use the 1998 VA 
examination, in and of itself, as evidence of entitlement to 
a higher rating, in ascertaining the effective date for the 
veteran's increased rating for PTSD, the Board is required to 
review all of the evidence of record (not just evidence not 
previously considered).  Swanson v. West 12 Vet.App. 442 
(1999); Hazan, supra; VAOPGCPREC 12-98.  

When the Board considers the April 1998 VA examination in 
light of the subsequently submitted medical evidence, there 
is no basis for an increase in the 50 percent rating for PTSD 
on any date within the year preceding the October 1998 claim 
for an increased rating.  It is noteworthy that the 
examination in April 1998 shows that the veteran was alert 
and cooperative.  He answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas.  He had no bizarre motor movements or tics.  His mood 
was calm.  His affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  His recent and 
remote memory was good.  His insight and judgment were 
marginal and his intellectual capacity was adequate.  He was 
assigned a GAF score of 54.  These findings do not support a 
higher rating of 70 percent under the code for PTSD.  See 
38 C.F.R. § 4.130, Code 9411

The Board notes that the veteran filed his claim for an 
increased rating in October 1998.  However, the first medical 
evidence showing an increase in the veteran's service-
connected PTSD is a March 24, 1999 VA outpatient psychiatric 
examination report.  Thus, March 24, 1999 is the earliest 
date as to when it was factually ascertainable that the 
veteran's service-connected PTSD underwent an increase in 
severity.  The effective date of the veteran's claim is 
governed by the later of the date of increase or the date the 
claim is received.  Here, the later date is the date of 
increase, March 24, 1999.  See Harper v. Brown, 10 Vet. 
App. 125, 126

Turning to the veteran's claim for an effective date earlier 
than March 24, 1999 for a TDIU rating, the Board notes that 
on June 4, 1999, the RO received the veteran's claim for a 
TDIU rating.  The record does not show that the veteran 
received an examination or treatment (prior to March 24, 
1999) which could qualify as an earlier claim for a TDIU 
rating.  Neither does the record reflect that he submitted 
any correspondence that could be considered to be an informal 
claim at any time prior to March 24, 1999.  The RO received 
but one communication from the veteran during the time period 
of June 1998 (one year prior to receipt of claim) to June 
1999 (date of claim).  In October 1998, the veteran requested 
a copy of a psychiatric treatment report and stated that its 
use was for a claim.  This request cannot be considered to be 
an informal claim for a TDIU rating, as the request made no 
mention of raising a claim for a TDIU rating and there is 
nothing in his request indicating he was raising a TDIU 
claim.  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155. 

As previously noted, the regulations provide that payment may 
be made from the earliest date as of when it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from that date.  
38 C.F.R. § 3.400(o)(2).  The RO has already awarded the 
veteran a TDIU rating effective March 24, 1999, based on a 
conclusion that a treatment report bearing that date provided 
evidence of an increase in the veteran's disability which 
warranted a TDIU rating.  The March 24, 1999 treatment report 
is evidence of increased severity of PTSD which was the basis 
for the TDIU rating.  There is no evidence prior to March 24, 
1999 showing an increase in the veteran's PTSD; thereby 
warranting a TDIU rating.  Thus, March 24, 1999 is the date 
as to when it was factually ascertainable that a TDIU rating 
was warranted.  Therefore, an effective date earlier than 
March 1999 is not warranted for a TDIU rating. 

As a matter of law, the effective date in this case, either 
for increased PTSD rating or for TDIU, cannot be earlier than 
the date of the March 24, 1999 VA treatment report.  In a 
case such as this one, where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than March 24, 1999 
for payment of compensation based on a 70 percent evaluation 
for PTSD and for TDIU is denied.


REMAND

The Board observes that in July 1999, the RO granted an 
increased rating of 70 percent for PTSD.  In August 1999, the 
RO notified the veteran of their decision.  In February 2000, 
the veteran filed a substantive appeal on the issue of 
entitlement to an effective date earlier than March 1999 for 
the grant of an increased 70 percent rating for PTSD and for 
the grant of a TDIU rating.  In the substantive appeal, the 
veteran also stated that he sought an increased rating for 
his service-connected [PTSD].  The Board construes this as a 
timely notice of disagreement with the July 1999 RO decision 
granting a 70 percent rating for PTSD.  The RO has not issued 
a statement of the case or supplemental statement of the case 
which addresses this issue and the Board finds that a remand 
for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

The RO should also issue the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
increased rating for PTSD.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim for an increased 
rating for PTSD will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

